                            IN THE UN ITED STATES DISTRICT CO URT
                                W ESTERN DISTRIG O F VIRG IN IA
                                     ABING DO N DIVISIO N
                        )
       UNITED STATES

      V.                             CaseNumber 4;'l9 b B l7
       DR.M ICHA EL M O ORE                                                 Defendant

            NOTICE OF A PPEARAN CE and REPRESENTATIO N O F D R.M ICHAEL M O O RE
                           BY RICHARD KENNEDY/KENNEDY LAW OFFICE
                                                 AND
                              W ILLIAM j.STURGILUSTURGILLG W OFFICE

        Please be advised thatRichard Kennedyand W illiam J.Sturgillhave been retained to
      representDr.M ichaelM oore nthe above-styled case.

           Resped fully Subm itted,
                                   DR.M ICHAEL M OO RE-BY COUNSEL




 ys/Richard D.Kennedv                                       /s/M/illiam J.Sturgill
Richard D.Kennedy                                          W illiam j.Sturgill
Virginia State BarNum ber:32883                            Virginia State BarNum ber:75493
Kennedy Law Office PLLC                                    SturgillLaw Office
P.O.Box 357-532 W estM ain Street                          P.0.Box 3458-944 Norton Road
W ise,VA 24293                                             W ise,VA 24293
Telephone:(276)328-0918                                    Telephone:276-328-8600
Fax:(276)328-3903                                           Fax:276-328-3903
E-mail:skwiselawz@ hotmail.com                             Em ail:skw iselaw@ hotmail.com




         Case 2:19-mj-00017-PMS Document 3 Filed 07/03/19 Page 1 of 1 Pageid#: 13
